Pfeifer, J.,
concurring. I join in the majority’s well-reasoned interpretation of R.C. 149.43 and Crim.R. 16 as they currently read. I also agree that Crim.R. 16 should be amended.
Without further delay, we should integrate relevant portions of Loc.R. 3.03 1(D)(2)(d) of the Montgomery County Court of Common Pleas Criminal Rules of Practice and Procedure into Crim.R. 16. The local rule provides:
“(d) An information packet shall be delivered to the defendant’s counsel upon execution of a Demand and Receipt for the information packet. The information packet shall contain:
“(i) All police reports including the defendant’s prior criminal record;
“(ii) All -witness statements;
“(in) Any statements made by the defendants and/or by the co-defendant(s);
“(iv) All reports of examinations and tests that are made in connection with the particular case and are available to or within the possession, custody, or control of the state;
“(v) The names and addresses of all witnesses; and
“(vi) All documents and tangible objects which are available to or within the possession, custody, or control of the state, and which are material to the preparation of the defendant’s defense, or are intended for use by the prosecuting attorney as evidence at trial, or were obtained from or belong to the defendant.
“(e) No police reports supplied in the information packet shall be used for cross-examination of any witness unless it is properly qualified under Rule *44116(B)(1)(g) of the Ohio Rules of Criminal Procedure and Rule 613 of the Ohio Rules of Evidence.
“(f) The execution of a demand and receipt for an information packet and the acceptance of an information packet by counsel for the defendant automatically obligates the defendant to provide reciprocal discovery as set forth in Section (I)(D)(2)(d) of this local rule and as required by Rule 16 Ohio Rules of Criminal Procedure.”
This rule and its predecessors have functioned well for many years in one of Ohio’s most populous counties and should be applied statewide.